Case 9:21-cv-80728-AMC Document 141-3 Entered on FLSD Docket 08/13/2021 Page 1 of 12




                             EXHIBIT 3
Case 9:21-cv-80728-AMC Document 141-3 Entered on FLSD Docket 08/13/2021 Page 2 of 12




       From:                    William Swaim
       To:                      "Mark Laino"
       Date:                    Monday, June 20, 20L64:34:24PM
       Attachments:             imaoe00l.ono
                                2001 revised as builts.odf




       Wrllrnu B. SwAtM
       NE 32nd Srnpsr, LLC
       5455 Via Delray
       Delray Beach,       FL   33484
       s61.808.7008
       Cell 561.289.0529
       mailto:swaim35@msn.com

       Linttcd@ prnfile

       The information contained in this transmission may be legally privileged and confidential. lt is intended only for ihe use of the recipient(s)
       named above. lf the reader of this message is not the intended recipient, you are hereby notified that you received this communication in
       error, and that any dissemination, distribuiion, or copying of this communication is strictly prohibited. lf you have received this
       communication inerror, please notify the sender immediately by reply email and delete the message and all copies of it.




                                                                                                                           SST 002085
Case 9:21-cv-80728-AMC Document 141-3 Entered on FLSD Docket 08/13/2021 Page 3 of 12

                                                                                                                        ;  ri    t-.-
                                                                                                           i't.."f .i'-: i "' t *
                                                                                                                                        *
                                                                                                       :                          L-i



   Engineering & Energy                                                                                     i,iijr, '; ": i:ilill
                                                                                                                       ...,,,,r
   Mlchael BakerJr.,lnc,
                                                                                                     ,, i,:'li')''n',,1I ',.;'              .




   A   Utftol tlbh'6l   Bal/ftr Cot'€,'€ll{ion

   4301 Dutch Ridge Road
   Beaver, PA 15009
   Main No. (7241495-7711
   FFX(724) 495-4082
   www.mbakercorp.com

                                                                                                   Letter of Transmittal
   To:   Florida Department of Environmental Prolect No. 24068-AA2-BRSP-00001                                                                        '

         Protection, Southeast District
         400 North           Avenue          ProJect:
         West Palm          FL
   Attn:   r. Tim Rach                       Date:       October 29 2001

   we are fonnrarding the following: EI                   Attached tr           under separate cover                        tr

                                        No.
        Dwg. No.                       Gopies                           Title or Description                                                    Comments
                                                 'l   Copy of Revised Legal Description and Drawing for
                                                      lntracoastal Wateruay Crossing submitted October 2g,
                                                      2001 to the Florida Bureau of Public Lands
                                                      Administration for the Atlantica-l Project in Boca Raton


                                                      Ref: DEP Permit No, 5G0163252-OO1



  THESE ARE TRANSMITTED as checked betorru:

  n       As requested                                   tr No exception taken                                   tr   Revise and resubmlt
  tr      For your review and comment E                  Rejec{ed - See remarks                                  tr   Submit specified items
  A       For your informatlon                           tr Proceed subject to corrections noted


  GENERAL GOMMENTS:                                                                            Michael Baker Jr., lnc.

                                                                                      By;
                                                                                      Title:
                                                                                      Page                 1                                     1




   G/na/lFrryetls"

                                                                                                                         SST 002086
Case 9:21-cv-80728-AMC Document 141-3 Entered on FLSD Docket 08/13/2021 Page 4 of 12




       It
       ir                                                                            Michael Baker Jr., lnc.
                                                                                    A Unil ol   Mich*l   Eshat Cor&ralion
       October 29,2001
                                                                                    4301 Dutch Ridge Road
       Florida Bureau of Public Lands Administration                                Beaver, Pennsylvania 15009-0280
       3900 Commonwealth Boulevard
                                                                                    (724) 495-7711
       Mail Station No.   125
                                                                                    FM (724t 495-(001
      Tallahassee,   FL   32399

      Attention: Ms. Debra Trim

      Subject: Atlantica-l F-iber Optic Cable System - Boca Raton
               Submission of Easement Drawing and Revised Legal Description for ICW Crossing
               Ref.: Easement No. 30537; BOT File No. 500221236; PA No. XX-XXXXXXX-001

      Dear Ms. Trim:

      On July 27,2001, MichaelBakerJr.,Inc. supplied As-Built Drawings, Easement Drawings and Legal
      Descriptions of Easement Areas to your office for the portions of the Atlantica- I Fiber Optic Cable System
      within Stst€-owned submerged lands beneath the Atlantic Ocean and the Atlantic Intracoastal Waterway in
      Boca Raton. On October 22,2001you notified me by telephone that the drawing referenced in the Legal
      Description for the Intracoastal Waterway had not been included.

      Upon review of the submitted information, I realized that the incorrect drawing had been referenced in the
      Legal Description. The correct drawing was actually a five-sheet set of drawings completed by Caulfield
      and Wheeler, Inc., which was included in the March 20,2001subrnission to Ms. Kim Dupree of your
      office. In order to rectiff this problem, I have revised the Legal Description to reference the correct
      drawing.

      As per your request, please find enclosed two originalsigned and sealed copies of the revised l-egal
      Description. I am also including one original signed and sealed five-sheet set of drawings prepared by
      Caulfield and Wheeler, Inc.

      I trust this information is acceptable for ccmpleting the necessary easement processing. Should you have
      any questions, please contact me at (724) 495-4331 or Mr. John Shannon, Engineering Manager, at (724>
      495-4054. Thank you.

      Sincerely,

      MICHAEL BAIGR JR., INC.

     4"2&7*uz
     Wil Snyder
     Senior Designer

     Attachments




     cc: Mr. Timothy Rach (Fl DEP, West Palm Beach)
         Mr. Roy Carryer (Alcatel Submarine Networks)
         Mr. William Flynn; Ms. Lin Centemann (360 networks)

      ChatlengeUs.

                                                                                                 SST 002087
Case 9:21-cv-80728-AMC Document 141-3 Entered on FLSD Docket 08/13/2021 Page 5 of 12



                                                                                                                                     t^g
                                                                                                                                     o2
                                                                                                                                     LEi
                                                                                                                                     <o
                                                                                                                                     ul o
                                         DESCRIPTION OF'EASEMENT AREA FOR                                                            4t
                                                                                                                                     (t)
                                       INTRACQASTAL WATERWAY C-K,$SING                                                               ,,
                                                                                                                                     uli
                                              FOR TEE ATLANTICA-i                                                                    =a
                                FIBER OPTIC TELECOMMUNICA.TIONS CABLE SYSTEM
                                                                                                                                     il$
                              WITHIN SOVEREIGN STATE-OWNED SUBMERGED LANDS
                              BENEATH TI{E ATLANTIC INTRACOASTAL WATERWAY
                                                                                                                                     :i
                                                                                                                                     0 i,t
                                                                                                                                     ;(
                                                                                                                                     LO
                                                                                                                                     ;o
            A ten-foot wide easement over, acrose and through a portion ofsubmerged land beneath the Atlantic
            lntracoastal Waterway, South of Palmetto Park Road, in the City of Boca Raton, Palm Beach County,                        IE
            being more particularly described as follows:

                                                                                                            the
            COMMENCING at the north quarier comer of Section 29, Township 47 South, Range 43 East on
                                                                                                           Road anc
            centerline of palmetto Park Road; thence N 88" 56' 45" E along the centerline of Palmetto Park
            thenorthlineofSection2g,adistanceofggl.43feettoapoint;thenceS0lo03'ls"E,adistanceof
            3j4.85 feet to the center ofa utility manhole in Silver Palm Park, having a coordinate value ofNorth
                                                                                                                      East
            73J,g48.65 feet and East 958,565.i5 feet, referencrd to the Florida State Plane Coordinale Systcm,                       ci
            Zone, North American     Darum    1983; thence N  86' 05' 26" E, a distance  of 273'47 feet to a point on  &e            .-
            face of the seawall on the western edge of the Atlantic Intracoastal Walerway, the True Point of
            Beginning of the centerline of the Intracoastal Waterway Crossing Easement, having a coordinate value                    o'
                                                                                                                                     F
            ofilorth llt,*Al.ZS feet and East 958,838.08 feet, said Easement having a total width ol 10.00 feet' 5.00                ct)L
            feet either side ofthe centerline; thence along the centerline ofthe easement and as-built alignment ofthe
                                               pipe N 80' 54' 34" E, a distance of 2ll .?3 feet, to a point on lhe face of           O;
            I 2-inch diamerer HDPE Casing
                                                                                                                  of the             CDts
            the seawall on the eastem edge*of ihe Atlantic intracoastal Waterway, rhe End of the centerline
            lntracoastal  Waterway   Crossing   Easement,  having a coordinale  valus sf North  733'900-74   and East                >u
             gSg,A4?.lS  feet, said point being S 76o 53' 2l' E, I 15.61 leet ftom the center of a utility manhole on the
                                                                                                                                     i<(J
                                                                                                                                     .-o
            southeast corner of the intersection of Spanish Terace and Park Drive'                                                   6CD
                                                                                                                                     c!
            Said Ea$ement having a total lenglh   of 211.73 feet and a total area of   2,117 '3 $quare fe€t, or 0.0485 acre'


            The above description is based on the asbuilt aligunent shown on "Boca Raton lntracoastal Boring,
                                                                                                                                   06

            Asbuilt Suwey," sheets I through 5, dated 03/06/01 and 03/08/01, prepared by Caulfield and Wheeler,                    o
            Inc.
                                                                                                                                   z 0
                                                                                                                                   =
                                                                                                                                           z
                                                                                                                                   5 oz
                                                                                                                               A           g.
                                                                                                                                           lrJ
                                                                                                                                           t!
                                                                                                                                           z
                                                                                                                                           0
                                                                                                                                           z



                                                                                                                               7
                                                                                                                               BY:

                                                                                                                                      Ri
                                                                                                                               gOMM.


                                                                                                    ta/   z'/   ft t           6600.06

             EARL SOEDER,                                                                          DATE
             FLORtEIIA REGTSTERED $UR\/EYOR NO. 58S5
                                                                                                                               'I 0Fl




                                                                                                                SST 002088
Case 9:21-cv-80728-AMC Document 141-3 Entered on FLSD Docket 08/13/2021 Page 6 of 12




                                                                            L_J[        "*".,,"   ,*.s         )    I        <N
                                                                                                                             NORIH
                                                                                                                             2

                                                                                                                             o
                                                                                    d
                                                                                   H
                                                                                         SITE
                                                                                         LNCATION         MAP
                                                                                         NI]T TD SCALI



           ASBUILT LOCATIONS OF INSTALLED MANHOLES:                     NORTHING                  IASTING
                                          SILVIR PALM PARK              7JJ848.6470             958656.2508
                                          SPANISH TERRACE               7JJ926.9687             9591 5S.7492
                                          EOCA RATON BTACH              7JJ941.8400             960651.6230




           NOTES:
           1' REPRODUC1IONS OF THIS SKETCH ARE NOT VALID  UNLESS SEALED UiITH AN EMBOSSED SURVEYOR'S S[AL,
           2' LANOS SHOWN HTRION ARE NOT AE5IRACTED FOR RICHTS-OF-WAY. TASEMENTS, OWNERSHIP,
                                                                                                  OR OTHER
           INSTRUUENTS OF RECORO.
           J' EEARINGS SHOWN HERTON ARE RILAIIVE TO ASSUMED DATUM BASED ON IHE NORIH LINE OF SICTION 29,
           TOWISHIP 47 SOUTH, RANCE 43    EAST     SEARING N88'56'45''E,
           4.ASBUILT BORE AND PIPE DATA SHOWN HEREON WAS COMPILTD FROM DIRICTIONAL
                                                                                      BORING INFORMAIION
           OPTAINEO 8Y CENIERLINE DGS. INC., ANO SUPPLIED BY MASTEC NORIH AMERICA. INC,
           5. COORDINATE INFORMATION SHOWN HEREON IS RELATIVE TO THI U,S. STATE PLANE 198.3 COORDINAII
           SYSTEM, FLORIDA TAST ZONI IN FETT.




           CERTIFICATE:
           I   HTREBY CERTY THAT THE ATIACHED ASBUILT SURVEY OF THE HEREON DESCRIBED PROPERTY IS TRUT ANO
           CORRECT TO  IHE BTSI OF MY KNOWLIDCE ANO BILIEF AS PRIPARED UNDER MY DIRTCTION ON MARCH
                                                                                                          8,
           20ol' I FURTHER CERTIFY THAT THrs sKETcH oF DEScRrprroN MEETS fHE MTNTMUIvI rEcHNlcAL srar,roenoi
           SET FORTH IN CHAPIER 61G,17-5 ADOPTED BY IHE FLORIDA BOARD OF SURVEYORS
                                                                                        ANO MAPPIRS PURSUANT
           TO fLORIOA STATUTES 472,027,




                                                                                                       SHEET            1 OF 5
                     CAULFIELD & WHEELFR , INC
                                    ..
                                CIVIL ENGINEERTNG LAND PLANNING                                         DATE 03
                               LANDSCAPE ARCHITECTURE . SURVEYING
                             75OIA W. PALMETTO PARK ROAD - SUIT€ ICOA
                                     BOCA RATON, FLORIDA 3T435
                                                                              VID P. LINDLEY            FA     DN
                                                                                                                                 N   A
                                                                                   TIRTO LAND
                                                                                    '1OR NO.
                 BOCA RATON ]NTRACOASTAL BORING                                                                         AS   SHOWN
                                                                             TATE OF FLORIDA
                         ASBUILT SUR\EY                                         lqo1                                             q1a
                                                                                                        JOB NO.
                                                                                                          SST 002089
Case 9:21-cv-80728-AMC Document 141-3 Entered on FLSD Docket 08/13/2021 Page 7 of 12




                                                                                     NO RTH




                                                                                   GRAPHIC SCAI.E
                           QUARTER CORNER OF                                           (rN F[ET)
                     SECT|ON 29, T0WNSHTP 47 SOU'H,
                     RANGE 4J EASI
                     (coRNER OtsrRoYeD)
                     N 7J4185.1980
                     E 957557.5501

                       N88'56'45"E
                         qs1.34'
                                          12
                                          lo
                                          L
                                          'o
                                          t-'
                                          lu
               ASPHALT                                SIL\ER PALM PARK                                                    CONCRETE BOAI
                                                                                                                          RAMP




                                                                                     -----1       I

           FIRT                                                      tl                                                  ASPHALT
           HYDRANT                                   ASPHALI
                                                                                                      I
                     16+                                                                      I
                                                                     PROPOSED MANHOLE      AT L
                                                                     BORE EN'RY POINI
                           r-i                                       (rNstALrEO
                                                               zJ+oo DIRECIIONAL
           STORM                                                                                                 24+o0
           MANHOLE
                      POlVERPOLE                           ,A'
          PIPE NOT VISAELE

             ASBUILT LOCATION
                      OF MANHOLT                                          ASBU]LT LOCATION                                                Htr
                      N 733846.04?0                                          12" HDPE PIPE
                      E 958565.2508
                                                END OF DIRICTIONAL BORT                                                                   Ird
                                                                                                                                          qlE
                                                                                                                                          *l

                                                                                                                SHEET    2   OF 5
                        AULFIELD & WHEELER,
                                    CiVIL ENCINEERING - LAND PLANNING
                                                                   'NC                                                    DATI        o3/08/a1
                                   LANCSCAPE ARCHIiECTURE - SURVEYING
                                 TJCIA W, PALI.,]ETTO PARK ROAD . SUITT IOOA                                              DRAIVN SY            ,rc
                                         BOCA RATON, TLOR1DA 5JI,53
                                                        / FAX                          VID P. LINDLEY                     r.B./    PC.     EL[C.
                                                                                             D LAND
               BOCA RATON INTRACOASTAL BORING                                                             NO.             SCALT AS        SHOWN
                                                                                      TATI OF             FLORIDA
                       ASBUILT SUR\EY                                                 B.   J591                           JOg    NO 518
                                                                                                                             SST 002090
Case 9:21-cv-80728-AMC Document 141-3 Entered on FLSD Docket 08/13/2021 Page 8 of 12




                                                             NORTH



                                                          CRAPHIC SCALE
                                                             (tN rErr)




                                                                        INTRACOASTAL
                                                                          WATERY'AY

                                                                       sEt   sHEeT   5   OF
                                                                       FOR ASBUILT PROFIL€
                                                                                              s   FACE    OF SEAWALL
                                                                                                         N 7J3900.74'rJ
                                                                                                         E 959047.t540
                                                                                                                                  \
                                                                               ASBUILT LOCATION
                                         PROPOSED 12'' DIA. HDPE                  12" HDP€ PIPE
                                        PIPT DIRECTIONALLY BORED
                                           BENIATH INTRACOASTAL
                                                            WATERWAY
                                                                                                          21   00
                           00
                                                              22+oo

                                             ASBUILT LOCATION
                                                                                  PROFOSED        12'' DIA,
                                                                                                    HDPE
                                                                                                                            xma
                                                12,. HDPE PIPT
                                                FACI OF
                                                                                PIPE DIRICTIONALLY BORED
                                                                                     BENEATH INTRACOASTAL                  {m         c)
          I SIL\ER PALM                         N 7JJ867.2921
                                                             SEAWALL
                                                                                                     WATERWAY              + J-
        9'=
        -nl3
              PARK                              r   958838.0846
                                                                                                                           o   tr
                                                                                                                           -rl z,
                                                                                                                                      m
                                                                                                                           (,|
         *lr
          't   -l-

         qlf;
         (JI



                                                                                                                50F5
                       CAUL FIFLD & WHEELER, INC.
                                   CIVIL ENC INEERING . LAND PLANNING                                          DATT 03
                                  LAf\iDSCAPE ARCHITECTURE - SURVEYJNG
                                75OIA W. PALMETTO PARK ROAD . SUITE IOOA
                                         BOCA RATON, FLORIDA 55{33
                                                       IF         7               VID P, LINDLEY               F.B.   PG.          [LEC.
                                                                                      TIRTD LAND
                     BOCA RATON INTRACOASTAL BORING                                  VTYOR NO.                 SCATI      AS      SHOWN
                                                                                 ATE OF FLORIDA
                             ASBUILT SUR\EY                                           lqol
                                                                                                                     N0.
                                                                                                                    SST  002091
Case 9:21-cv-80728-AMC Document 141-3 Entered on FLSD Docket 08/13/2021 Page 9 of 12




                       NORTH



                    CRAPHIC SCALE
                        (N    rEEr)

                                                                                           q
                                                                                            2
                                                                   ASPHALT
                                                                                                E

                                                                                                a               PARK DR
          INAACOASTAL                                                                            F,
           WATERWAY
                                                                                    PROPOSED PU          BOX
                                                                                    AT     ORE         POiNT
        stE sHEtT 5 OF 5      FACE      OF SEAWALL
        FOR ASSUILT PROFILE            N 73J900.744J                   BUILOING
                                       E 95SO47.t540


              ASBUILT LOCATION
                 12" HDPE PIPE
                                                                                         ASBUILT LOCATION
                                                                                                OT MANHOLE
                                                                                                N 7JJ926.9687
                                        21+ 00                                                  E 959159.7492
                                                             I           BUILOINC


                                                       E I
                  PROPOSED
                              .!2''
                                DIA. HDPE              m 3
                                                       lil
                PIPE DIRECTIONALLY BORED               -{ I d
                   BENEATH INTRACOASTAL                (, -
                                      YYATER\,YAY
                                                       o tr
                                                       1         2
                                                                 frl
                                                       t



                                                                                                                 SHEET     4   OF 5
                   CAULFIELD & WHEELER, INC                                                                     DATI
                              CIVIL ENGINEERING - LAND PLANNING                                                            w/a8/01
                             LANDSCAPE ARCHITECTURE - SURVEYINC
                           73OiA \^1. PALMETTO PARK ROAD - SUiTE IOOA                                           DRAWN BY          .JC
                                   BOCA RATON, TLORIDA 53455
                                                                                         ]AVID P. L]NOLIY
                                                                                         RECISTERIO LAND
                                                                                                                r.B./   PC.     tlrc.
               BOCA RATON INTRACOASTAL BORING                                            SURVEYOR NO. 5OO5      SCALE AS SHOWN
                                                                                         STATE OF FLORIDA
                       ASSUILT SUR\€Y                                                    -.8.   J591            JOB NO
                                                                                                                 SST 002092
                                                                                                                        518
Case 9:21-cv-80728-AMC Document 141-3 Entered on FLSD Docket 08/13/2021 Page 10 of
                                      12




       SIL\ER PALM PARK                                                                          SPANISH TERRACE
               MANHOLE

                            ENO OF
                            OIRECTIONAL BORE                     IN       TAL
                                                       SEAWALL
           F      20
           UJ                                                                                                                F
           LlJ                                                                                                               LJ
           lL                                                                                                           10   trj
                   0                                                                                                         fL
           z                                                                                                            o
           6
                 -10
                                                                                                                        !o
                                                                                                                             z
           z -20                                                 A                                                           a
                                                                                                                             z
                                                                                                                             o
           F -J0                                                                                                        JO   F
                 -40
                                                                                                                        4a
           LJ
           J                                                                                                                 Ld
           LJ                                                                                                                J
                 -60                                                                                                         LI
                       €;     sFB$gr??$;gfrE Hsfi             E HRRft
                                                       DISIANCE IN FITT
                                                                         RiHFE!3I?FsB6trP                           o


                                         INTRACOASTAL WATERWAY

                                                                                          SCALE: 1"   =      'l0O'   HORIZ.
                                                                                                 1" = 50'VERT.




                                                                                                          SHEET          5 OF 5
                       CAUL FIELD & WHETLER , INC.
                                 CIVIL ENGINEERING - LAND PLANNING                                    DATE              O.J
                                LANDSCAPE ARCHITECTURE . SURVEYING
                              73OIA W. PALMETTO PARK ROAD . SUITE IOOA
                                      BOCA RATON, FLORIDA 53T-55
                                                  lt                            VID   P               F,8.     PG.                 tl[c.
                                                                                          LANO
                 BOCA RATON INTRACOASTAL BORING                                           NO,         SCALT AS SHOW!
                                                                                ATE OF FLORiDA
                         ASBUILT SURIEY                                     B. J5s1                           N0.
                                                                                                              )jb
                                                                                                        SST 002093
Case 9:21-cv-80728-AMC Document 141-3 Entered on FLSD Docket 08/13/2021 Page 11 of
                                      12



      From:          mark Laino
      To:            William Swaim
      Subject:       Cable Crossing again
      Date:          Monday, June 20, 2016 3:04:04 PM
      Attachments:   Cable across Intracoastal So Boca Proiect 6-20-15.Ddf




      Laing Suruey 561-900-7048
      Mark@LaingSurueY.net
      Mark Laing 786-564-51 1 0
      MarkLaing2@yahoo.com
      1225 N F St
      Lake Worth, FL 33460




                                                                             SST 002094
                         Case 9:21-cv-80728-AMC Document 141-3 Entered on FLSD Docket 08/13/2021 Page 12 of
                                                               12



gedt 7tu:elstulawq
WdEMfiEtu&
MM@oddlatt.
et&ttubtutuLzht


                     x
                                                                                         €.

                                                                                          F   fuMdc   >l
                                                                                                            i:
                                                                                                      -<
                                           I
                                                                                                      ,],
                                                                                                           ir.




                                                                                                                 ',,.,.t,---.-._




                                                                                                                           @etuutM




                                                                                 i

                                                                                     a


                                                                                              ti
                                                                                                                     t_'




                                                                                                                            rE


                                                                     /JMMfubUM




                                     i
                           lw
                           |



                               -eh
                                           seb:   1   in& - 20 f*t
                                          @
                                          0taaila'g




                                                                                                                     SST 002095
